          Case 3:20-cv-00142-FM Document 1-2 Filed 05/20/20 Page 1 of 17




FP 37772359.1
                       Case 3:20-cv-00142-FM Document 1-2 Filed 05/20/20 Page 2 of 17
EI Paso County - 120th District Court                                                              Filed 4/14/2020 4:17 PM
                                                                                                          Norma Fayela Barceleau
                                                                                                                      District Clerk
                                                                                                                   El Paso County
                                                                                                                    20200CV1304

                  ADRIAN SEGOVIA                                   §
                                                                   §
                                  Plaintiff;                       §        Cause No. 2020-DCV-
                                                                   §        Jury Trial Requested
                  V.                                               §
                                                                   §
                   CON VERGEONE, INC.

                                  Defendant.


                                               PLAINTIFF'S ORIGINAL PETITION


                  TO THE HONORABLE JUDGE OF SAID COURT:

                          COMES NOW, Adrian Segovia, Plaintiff, complaining of ConvergeOne Inc.,

                  Defendant, and would allege the following.


                  DISCOVERY PLAN

                  I. Discovery in this cause will be conducted under TRCP 190.4 (Level 3).

                  PARTIES

                  2. The Plaintiff is a resident of El Paso County, Texas.

                  3. The Defendant ConvergeOne, inc. is a corporation and may be served with process

                       by serving its registered agent, CT Corporation System, Inc., 1999 Bryan St., Ste. 900

                       Dallas, TX 75201-3136.

                  JURISDICTION

                  4. This action arises under the Americans with Disabilities Act of 1993, as amended

                       with the ADAAA, as well as Chapter 21 of the Texas Labor Code, which prohibits

                       employment discrimination.

                  5. Plaintiff has complied with all necessary administrative prerequisites. Plaintiff timely

                       filed his Charge of Discrimination with the Equal Employment Opportunity

                                                     Plaintiffs Original Petition
                                                              Page I of5
   Case 3:20-cv-00142-FM Document 1-2 Filed 05/20/20 Page 3 of 17




   Commission, which was simultaneously filed with the Texas Workforce Commission

   — Civil Rights Division. The TWC-CRD has issued its Notice of Right to File a Civil

   Action, and suit was timely filed thereafter.

VENUE

6. This action properly lies in El Paso County, Texas because the unlawful employment

   practices occurred therein.

FACTS

7. Plaintiff was employed with Defendant or its predecessor since October 2013, and

   last worked as a Technical Consultant in El Paso, Texas.           Defendant became

   Plaintiffs employer in February 2019. Plaintiff had no performance or disciplinary

   issue during his employment;

8. In April 2018, Plaintiff was injured at work. Plaintiff was diagnosed with a lower

   back / sacroiliac joint injury, preventing Plaintiff from driving and performing other

   major life activities. Defendant predecessor accommodated Plaintiff's disability by

   allowing him to move to El Paso where he could receive care and assistance from

   family members. Plaintiff, who worked remotely, continued to perform his essential

   job duties satisfactorily.


9. On or about April 22, 2019, Plaintiff had a telephone conference with Jacob Briggs,

   Louise Erickson, human resources, and Kimberly Quillen. Erickson stated that the

   company no longer had a need for Plaintiffs temporary assignment (workplace

   accommodation). The parties discussed alternate accommodations such as Plaintiff

   using a ride-share to go to onsite locations. Plaintiff agreed, but stated he needed to

   clear it with his doctor.



                                  Plaintiffs Original Petition
                                           Page 2 of 5
   Case 3:20-cv-00142-FM Document 1-2 Filed 05/20/20 Page 4 of 17




10. On or about April 24, 2019 the same parties had a telephone conference. Erickson

   stated that Plaintiff's accommodation "has cost us considerable from a business

   perspective." Briggs stated, before being corrected by his co-workers, that Plaintiff

   had the power to go against his doctor's recommendations. Plaintiff stated he is

   acceptable to using rideshare as a workplace accommodation. Quillen stated that

   Plaintiff could continue to work remotely through May 21, 2019, and begin working

   in Florida on May 27, 2019. She further stated that Plaintiff could use rideshare as an

   accommodation through June 10, 2019.

11. On or about May 22, 2019, the same parties had a telephone conference regarding

   Plaintiff's return to work.

12. On May 23, 2019 at 6:58 a.m, Plaintiff sent an e-mail stating that he could return to

   Florida the following week. Later that day, Plaintiff was part of another conference

   call with the same parties. Quillen stated that the company must continue to "evolve

   in business" and there were changes in the 911 technician area, and that Plaintiff was

   being terminated effective that day. During the previous month of conversations and

   e-mails, Defendant never made any mention about a possible reorganization or that

   Plaintiff's job was in jeopardy. Defendant offered Plaintiff a severance in exchange

   for signing a release of legal claims. Plaintiff did not sign the release.

COUNT ONE — DISABILITY DISCRIMINATION — FAILURE TO
ACCOMMODATE

13. The above allegations are re-alleged and adopted by reference.

14. Plaintiff contends that he could have and did performed the essential functions of his

   job with workplace accommodations he had requested, which Defendant failed to do

   or continue to do as Defendant's predecessor had allowed.



                                  Plaintiffs Original Petition
                                           Page 3 of .5
    Case 3:20-cv-00142-FM Document 1-2 Filed 05/20/20 Page 5 of 17




15. Plaintiff requests trial by jury.

COUNT TWO - DISABILITY DISCRIMINATION

16. The above allegations are re-alleged and adopted by reference.

17. Plaintiff asserts that his disability was a motivating factor in Defendant's decision to

   terminate his employment.

18. Plaintiff requests trial by jury.

COUNT THREE (IN THE ALTERNATIVE) - "REGARDED AS" DISABILITY
DISCRIMINATION

19. The above allegations are re-alleged and adopted by reference.

20. Plaintiff asserts in the alternative to Count Two that Defendant regarded his medical

   condition as a disability, and this perception was a motivating factor in Plaintiff's

   termination.

21 Plaintiff requests trial by jury.

22. Plaintiff seeks to recover all of damages in an amount which the jury, in its role as

   trier of the facts in this case, determines based on its discretion is just and appropriate.

    In order to comply with the Supreme Court's requirement to state the range of

   damages, pursuant to Texas Rule of Civil Procedure 47(c), Plaintiff pleads that he

   anticipates at this time that the amount of damages he will request the jury to assess at

   trial will be between $200,000 to $1,000,000.

        WHEREFORE, Plaintiff, respectfully requests that this Honorable Court cites the

    Defendant to answer and appear, and upon final trial enter a judgment upon his favor

   and award the following:

        I. Injunctive Relief;

       2. Back pay and benefits;


                                    Plainti,ff's Original Petition
                                             Page 4 of 5
Case 3:20-cv-00142-FM Document 1-2 Filed 05/20/20 Page 6 of 17




  3. Reinstatement. If reinstatement is not feasible, front pay and benefits;

  4. Compensatory damages;

  5. Punitive damages;

  6. Attorney's fees;

  7. Plaintiff's costs;

  8. Prejudgment and post-judgment interest accruing at the maximum rate

     allowed by law;

  9. Such other and further relief as the Court deems necessary, proper and

     equitable, general or specific, to which Plaintiff may show himself to be justly

     entitled.

                                          Respectfully submitted,

                                          /s/ John A. Wenke

                                         JOHN A. WENKE
                                         Attorney for Plaintiff
                                         501 E California Ave.
                                         El Paso, Texas 79902
                                         (915) 351-8877
                                         Fax: (915) 351-9955
                                         State Bar No. 00788643
                                         lawoffice@iohnwenke.com.




                            Plaintiffs Original Petition
                                     Page 5 of 5
                       Case Court
El Paso County - 120th District 3:20-cv-00142-FM   Document 1-2 Filed 05/20/20 PageFiled
                                                                                    7 of 4/15/2020
                                                                                         17        11:20 AM
                                                                                             Norma Favela Barceleau
                                                                                                        District Clerk
                                                                                                     El Paso County
                                                                                                     2020DCV1304
                                                                                        Filed on April 16, 2020
                Case 3:20-cv-00142-FM Document 1-2 Filed 05/20/20 Page 8 of 17
                                                                                         10:34 AM
                                                                                        Norma Favela Barceleau
                                 THE STATE OF TEXAS                                     District Clerk
                                                                                        El Paso County, Texas
        NOTICE TO DEFENDANT: “You have been sued. You may employ an attorney. If you, or Nunez,
                                                                                         your attorney, do not
                                                                                                   Ashley
file a written answer with the clerk who issued this citation by 10:00 a.m. on the Monday next following the expiration of
twenty days after you were served this citation and petition, a default judgment may be taken against you.”

TO: CONVERGEONE, INC., who may be served with process by serving its registered agent, CT CORPORATION
SYSTEM, IN, at 1999 BRYAN ST, STE 900, DALLAS, TX 75201-3136

Greetings:
        You are hereby commanded to appear by filing a written answer to the PLAINTIFF’S ORIGINAL PETITION at or
before ten o’clock A.M. of the Monday next after the expiration of twenty days after the date of service of this citation
before the Honorable 120th Judicial District Court, El Paso County, Texas, at the Court House of said County in El
Paso, Texas.
        Said Plaintiff’s Petition was filed in said court on this the 14th day of April, 2020, by Attorney at Law JOHN A
WENK,E 501 E CALIFORNIA AVENUE, EL PASO, TX 79902 in this case numbered 2020DCV1304 on the docket of said
court, and styled:
                                                  ADRIAN SEGOVIA
                                                        VS
                                                 CONVERGEONE, INC.

       The nature of Plaintiff’s demand is fully shown by a true and correct copy of the PLAINTIFF’S ORIGINAL
PETITION accompanying this citation and made a part hereof.

         The officer executing this writ shall promptly serve the same according to requirements of law, and the mandates
thereof, and make due return as the law directs.

        Issued and given under my hand and seal of said Court at El Paso, Texas, on this the 16th day of April, 2020.

Attest: NORMA FAVELA BARCELEAU, District Clerk, El Paso County, Texas.



                         CLERK OF THE COURT
                 NORMA FAVELA BARCELEAU                          By _____________________________, Deputy
                           District Clerk                                      Ashley Nunez
                   El Paso County Courthouse
                 500 E. San Antonio Ave, RM 103                       CERTIFICATE OF DELIVERY BY MAIL
                      El Paso Texas, 79901                       I hereby certify that on the ______ day of
                            ATTACH
                                                                 __________, 2020, at ________ I mailed to
                      RETURN RECEIPTS
                              WITH                               ______________________________________
                  ADDRESSEE’S SIGNATURE
                                                                 ______________________________________
        Rule 106 (a) (2) the citation shall be served by
        mailing to the defendant by Certified Mail Return        Defendant(s) by registered mail or certified mail with
        receipt requested, a true copy of the citation.          delivery restricted to addressee only, return receipt
        Sec. 17.027 Rules of Civil Practice and
                                                                 requested, a true copy of this citation with a copy of
        Remedies Code if not prepared by Clerk of
        Court.                                                   the PLAINTIFF’S ORIGINAL PETITION attached

        ________________________________________________         thereto.
        *NAME OF PREPARER                         TITLE
        ________________________________________________         ________________________________________________
        ADDRESS
        ________________________________________________         ________________________________________________
        CITY                       STATE            ZIP                                TITLE
                    Case 3:20-cv-00142-FM Document 1-2 Filed 05/20/20 Page 9 of 17

                                                 RETURN OF SERVICE


Delivery was completed on ___________________________, delivered to________________________
____________________________________________________ as evidence by Domestic Return Receipt PS Form 3811
attached hereto.
        The described documents were not delivered to the named recipient. The certified mail envelope was returned
undelivered marked _____________________________.
        This forwarding address was provided:______________________________________________




                                                                     El Paso County, Texas
                                                           By:_______________________________
                                                                    Deputy District Clerk
                                                                               OR
                                                            ________________________________
                                                                 Name of Authorized Person

                                                           By:_______________________________




                                      VERIFICATION BY AUTHORIZED PERSON

State of Texas
County of El Paso
        Before me, a notary public, on this day personally appeared _________________, known to me to be the person
whose name is subscribed to the foregoing Return of Service, and being by me first duly sworn, declared, “I am
disinterested party qualified to make an oath of that fact and statements contained in the Return of Service and true and
correct.”


                                                                            Subscribed and sworn to be on this _____ day
                                                                             of __________________, _______________.


                                                                            _____________________________________
                                                                           Notary Public, State of ___________________
                                                                            My commission expires:__________________
               Case 3:20-cv-00142-FM Document 1-2 Filed 05/20/20 Page 10 of 17
A lb.


;_:_t CT Corporation                                                              Service of Process
                                                                                  Transmittal
                                                                                  04/21/2020
                                                                                  CT Log Number 537563231
        TO:      Rui Goncalves
                 ConvergeOne
                 5 STEWART CT
                 DENVILLE, NJ 07834-1042

        RE:      Process Served in Texas

        FOR:     ConvergeOne, Inc. (Domestic State: MN)




        ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

        TITLE OF ACTION:                   ADRIAN SEGOVIA, PLTF. vs. CONVERGEONE, INC., DFT.
        DOCUMENT(S) SERVED:

        COURT/AGENCY:                      None Specified
                                           Case # 2020DCV1304
        NATURE OF ACTION:                  Employee Litigation - Discrimination
        ON WHOM PROCESS WAS SERVED:        C T Corporation System, Dallas, TX
        DATE AND HOUR OF SERVICE:          By Certified Mail on 04/21/2020 postmarked on 04/17/2020
        JURISDICTION SERVED:               Texas
        APPEARANCE OR ANSWER DUE:          None Specified
        ATTORNEY(S) / SENDER(S):           None Specified
        ACTION ITEMS:                      CT has retained the current log, Retain Date: 04/21/2020, Expected Purge Date:
                                           04/26/2020

                                           Image SOP

                                           Email Notification, Rui Goncalves rgoncalves@convergeone.com
                                           Email Notification, Selina Held sheld@convergeone.com

        SIGNED:                            C T Corporation System
        ADDRESS:                           208 LaSalle Ave
                                           Suite 814
                                           Chicago, IL 60604
        For Questions:                     866-539-8692
                                           CorporationTeam@wolterskluwer.com




                                                                                  Page 1 of 1 / NK
                                                                                  Information displayed on this transmittal is for CT
                                                                                  Corporation's record keeping purposes only and is provided to
                                                                                  the recipient for quick reference. This information does not
                                                                                  constitute a legal opinion as to the nature of action, the
                                                                                  amount of damages, the answer date, or any information
                                                                                  contained in the documents themselves. Recipient is
                                                                                  responsible for interpreting said documents and for taking
                                                                                  appropriate action. Signatures on certified mail receipts
                                                                                  confirm receipt of package only, not contents.
LEGAL-NET PROCESS SERVICE
                      Case
1444 Montana Ave., Ste. 2103:20-cv-00142-FM Document 1-2 Filed 05/20/20 Page 11 of 17



                                  U IDH HO lUl 11111[' ' 't• • Igo
El Paso,. Texas 79902
                                                                                                     f'QUA,OE PAI071
                                                                                                PCm LLi ENv
                                                                                                EL PASO, TX          . .
                                                                                                79936
                                                                                 -              APR 17 20             -
                                                                                                AMOUNT
                                  7016 3010 0000 9744 9476
                                                                          loop
                                                                                        75201     $7.60
                                                                                                1,1230 5K138989-07
                                                                                                                     -4
                  RETURN RECEIPT                                                                                     a-



                 L REQUESTED.
                        _                                Cl' CORPORATION SYSTEM, INC.
                                                         1999 Bryan St., Ste. 900
                                                         Dallas, TX 75201-3136




                                      7520i-429453
                 Case 3:20-cv-00142-FM Document 1-2 Filed 05/20/20 Page 12 of 17



                                        THE STATE OF TEXAS
         NOTICE TO DEFENDANT: "You have been sued. You may employ an attorney. If you, or your attorney, do not
file a written answer with the clerk who issued this citation by 10:00 a.m. on the Monday next following the expiration of
twenty days after you were served this citation and petition, a default judgment may be taken against you."

TO: CONVERGEONE, INC., who may be served with process by serving its registered agent, CT CORPORATION
SYSTEM, IN, at 1999 BRYAN ST, STE 900, DALLAS, TX 75201-3136

Greetings:
        You are hereby commanded to appear by filing a written answer to the PLAINTIFF'S ORIGINAL PETITION at or
before ten o'clock A.M. of the Monday next after the expiration of twenty days after the date of service of this citation
before the Honorable 120th Judicial District Courts El Paso County, Texas, at the Court House of said County in El
Paso, Texas.
        Said Plaintiff's Petition was filed in said court on this the 14th day of April, 2020, by Attorney at Law JOHN A
WENK,E 501 E CALIFORNIA AVENUE, EL PASO, TX 79902 in this case numbered 2020DCV1304 on the docket of said
court, and styled:
                                                  ADRIAN SEGOVIA
                                                        VS
                                                 CONVERGEONE, INC.

       The nature of Plaintiff's demand is fully shown by a true and correct copy of the PLAINTIFF'S ORIGINAL
PETITION accompanying this citation and made a part hereof.

         The officer executing this writ shall promptly serve the same according to requirements of law, and the mandates
thereof, and make due return as the law directs.

        Issued and given under my hand and seal of said Court at El Paso, Texas, on this the 16th day of April, 2020.

Attest: NORMA FAVELA BARCELEAU, District Clerk, El Paso County, Texas.



                          CLERK OF THE COURT
                 NORMA FAVELA BARCELEAU                          By                                             Deputy
                           District Clerk                                            Ashley Nunei
                   El Paso County Courthouse
                 500 E. San Antonio Ave, RM 10                        CERTIFICATE OF DELIVERY BY MAIL
                      El Paso Texas, 79901                        hereby certify that on the        17   _ day of
                             ATTACH
                      RETURN RECEIPTS
                                                                 A frd .       , 2020, at           p    I mailed to
                              WITH                               e-cra_v ercp ring.TThc. .                b Scrite.GL
                  ADDRESSEE'S SIGNATURE                         Lot44., pr-ts,s            1-14. r-e9i sic.4-esk ge".+
        Rule 106 (a) (2) the citation shall be served by
                                                                 c.--r   k.:.•or-pOraittsv. S 4554-e"-%Ehc •
        mailing to the defendant by Certified Mail Return        Defendant(s) by registered mail or certified mail with
        receipt requested, a true copit of the citation.         delivery restricted to addressee only, return receipt
        Sec. 17.027 Rules of Civil Practice and
                                                                 requested, a true copy of this citation with a copy of
        Remedies Code if not prepared by Clerk of
        Court.                                                   the PLAINTIFF'S ORIGINAL PETITION attached
        [ qai        t z Pfl,Cej5s zr\rt scc,                    thereto.
             t tTF MPARA           Aot, s2iT8LE

       ADIXS.50          x
                                                                               C_,•-eflaJCl/JCD.
                                       1C‘ Ci (:)7.
        CITY                       STATE            ZIP                                     TITLE
                   Case 3:20-cv-00142-FM Document 1-2 Filed 05/20/20 Page 13 of 17


                                                 RETURN OF SERVICE


Delivery was completed on                                    , delivered to
                                                                  as evidence by Domestic Return Receipt PS Form 3811
attached hereto.
        The described documents were not delivered to the named recipient. The certified mail envelope was returned
undelivered marked
        This forwarding address was provided:




                                                                      El Paso County, Texas
                                                           By:
                                                                       Deputy District Clerk
                                                                                 OR


                                                                  Name of Authorized Person

                                                           By:




                                      VERIFICATION BY AUTHORIZED PERSON

State of Texas
County of El Paso
        Before me, a notary public, on this day personally appeared                            known to me to be the person
whose name is subscribed to the foregoing Return of Service, and being by me first duly sworn, declared, "I am
disinterested party qualified to make an oath of that fact and statements contained in the Return of Service and true and
correct."


                                                                              Subscribed and sworn to be on this        day
                                                                               of




                                                                              Notary Public, State of
                                                                              My commission expires:
El Paso County - 120th Case
                       District3:20-cv-00142-FM
                               Court               Document 1-2 Filed 05/20/20 Page 14  of 17
                                                                                     Filed 5/13/2020 1:53 PM
                                                                                                      Norma Favela Barceleau
                                                                                                                 District Clerk
                                                                                                              El Paso County
                                                                                                              2020DCV1304
                                               CAUSE NO. 2020-DCV-1304

            ADRIAN SEGOVIA                                      §        IN THE DISTRICT COURT OF
                                                                §
                   Plaintiff,                                   §
                                                                §
            v.                                                  §        EL PASO COUNTY, TEXAS
                                                                §
            CONVERGEONE, INC.                                   §
                                                                §
                   Defendant.                                   §        120TH JUDICIAL DISTRICT

                                        DEFENDANT’S ORIGINAL ANSWER

                           Defendant ConvergeOne, Inc. (“Defendant” or “ConvergeOne”), files this Original

            Answer to Plaintiff’s Original Petition (“the Petition”) filed by Adrian Segovia (“Plaintiff” or

            “Segovia”), as follows:

                                                  I. GENERAL DENIAL

                           Subject to any stipulations and defenses as hereafter may be made, Defendant

            asserts a general denial as authorized by Rule 92 of the Texas Rules of Civil Procedure. Defendant

            demands that Plaintiff be required to prove his charges and allegations against Defendant by a

            preponderance of the evidence as required by the Constitution and laws of the State of Texas.

                                      II. AFFIRMATIVE AND OTHER DEFENSES

                           Without waiving its general denial and reserving the right to plead further defenses,

            Defendant now asserts the following defenses and/or affirmative defenses, each offered in the

            alternative and to the fullest extent applicable.

                   1.      The Petition, in whole or in part, fails to state a claim upon which relief can be

            granted.

                   2.      Plaintiff has failed to exhaust administrative remedies for some or all of his claims.
        Case 3:20-cv-00142-FM Document 1-2 Filed 05/20/20 Page 15 of 17




       3.      Plaintiff has failed to comply with the time limits for pursuing administrative and

judicial remedies for some or all of his claims.

       4.      This Court lacks subject-matter jurisdiction over Plaintiff’s claims.

       5.      Plaintiff’s claims are barred because Defendant’s actions were based on legitimate,

non-discriminatory reasons.

       6.      Defendant engaged in no act, practice, policy, custom, or usage which has denied,

abridged, withheld, limited, or otherwise interfered with Plaintiff’s rights because of any protected

category.

       7.      Defendant affirmatively pleads and asserts that Plaintiff’s damages claim is subject

to any and all applicable damages caps.

       8.      Defendant acted reasonably and in good faith in its efforts to comply with all

statutes cited in the Petition. Defendant affirmatively pleads and asserts that it is not liable for

punitive damages because of these good-faith efforts.

       9.      Alternatively, Defendant exercised reasonable care to prevent and correct promptly

any discriminatory behavior, which it denies occurred, and Plaintiff unreasonably failed to take

advantage of corrective opportunities provided by Defendant or to otherwise avoid harm.

       10.     Defendant did not act with malice or willfulness with respect to Plaintiff’s rights.

       11.     All after-acquired-evidence of wrongdoing by Plaintiff that would have resulted in

the termination of his employment, or withdrawal of offer of employment, operates as a bar to

relief, in whole or in part, for any alleged wrongdoing by Defendant in this case.

       12.     Plaintiff’s damages, if any, should be reduced to the extent he is found to have

failed to mitigate his damages.




                                                   2
         Case 3:20-cv-00142-FM Document 1-2 Filed 05/20/20 Page 16 of 17




        13.     All interim earnings or amounts earned, or which could have been earned with

reasonable diligence by Plaintiff, should reduce the pay award, if any, which might otherwise be

allowable.

        14.     Plaintiff’s claims for punitive damages are barred, in whole or in part, to the extent

that such damages violate Defendant’s rights and privileges under the Constitution of the United

States of America and the Constitution of the State of Texas.

        15.     Pleading in the alternative, any employment action motivated in part by Plaintiff’s

membership in a protected class (which improper motivation is denied by Defendant), such

employment actions would have been taken at or around the same time by Defendant

notwithstanding the alleged improper motivation.

        16.     To the extent applicable, Defendant asserts the doctrines of estoppel, waiver, and

unclean hands to bar Plaintiff’s claims in whole or in part.

        17.     Plaintiff is barred under the doctrine of laches.

        18.     Defendant reserves the right to amend its answer to raise additional affirmative

defenses or pursue other available counterclaims against Plaintiff as those claims become known

during this litigation.

        WHEREFORE, Defendant prays that it be released, discharged, and acquitted of the

charges filed against it; that Plaintiff take nothing by reason of this suit; that Plaintiff have and

recover all costs expended; and that Defendant recovers all other and further relief to which it may

be justly entitled.




                                                  3
        Case 3:20-cv-00142-FM Document 1-2 Filed 05/20/20 Page 17 of 17




                                                     Respectfully submitted,


                                                     /s/ Mauro Ramirez
                                                     MAURO RAMIREZ
                                                     Texas Bar No. 24060460
                                                     FISHER & PHILLIPS LLP
                                                     910 Louisiana Street, Suite 4000
                                                     Houston, TX 77002
                                                     Tel: (713) 292-0150
                                                     Fax: (713) 292-0151
                                                     mramirez@fisherphillips.com

                                                     ATTORNEY FOR DEFENDANT,
                                                     CONVERGEONE, INC.


                                CERTIFICATE OF SERVICE

               I hereby certify that I have on this 13th day of May, 2020, caused a true and correct
copy of Defendant’s Original Answer to be filed with the County Clerk of El Paso County, Texas
and served via electronic mail on the following:
               John A. Wenke
               501 E. California Ave.,
               El Paso, TX 79902
               Tel. (915) 351-8877
               Fax: (915) 351-9955
               lawoffice@johnwenke.com


                                                     /s/ Mauro Ramirez
                                                     MAURO RAMIREZ




                                                 4
